DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected due to the phrase “pre-heating a deposited food material” since the claim is specific to “a deposited material” and thus it is unclear if the pre-heating is with respect to pre-heating relative the material after “deposited”, if the phrase is with respect to pre-heating prior to being deposited, if the phrase is with respect to pre-heating any component prior to being supplied to the processing unit or with respect to something different altogether.
Claim 25 is rejected due to the phrase “the method comprising establishing and aligning the food material structure to a shape of the at least one product outlet” since it is unclear how the food material structure is established, it is unclear how the food material is established relative structure, it is unclear if the phrase is with respect to combining ingredients or something different altogether.  It is unclear how the structure is aligned to a shape, it is unclear if the phrase requires a specific structure and shape relative the product outlet or something different altogether.
The phrase “influencing and/or modifying” in claim 24 is rejected.  The term “influencing and/or modifying” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
The phrase “establishing and aligning the food material structure” in claim 25 is rejected, since the terms “establishing and aligning” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “establishing and aligning”; it is unclear as to what degree of difference is encompassed by this phrase, if not established and aligned.
Claim 25 is rejected due to the phrase “the at least one product outlet is configured as a die” since it is unclear what is encompassed by the phrase “configured as”.  It is unclear if the phrase requires a die, if the phrase is with respect to a shape of a die, a product outlet which merely has a shape, if the phrase is with respect to the die capable of being replaced or changed or something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Guibert (4490046).
Contractor teaches a method for operating a food processing system allowing reconstitution and/or structuration and/or texturization of dehydrated food materials (any product produced), the system comprising a dosing system comprising at least one container (par. 0021) comprising food material (par. 0021), the system further comprising at least one reconstitution food processing unit to which the at least one container from the dosing system can be connected (par. 0029), the at least one processing unit comprising at least one product inlet for the food material coming from the at least one container (fig. 1 ref. 329), at least one liquid inlet (fig. 1 ref. 324) for liquid to be mixed with the food material (par. 0031) and at least one product outlet at one end of the at least one reconstitution food processing unit for in-line depositing a formed food (par. 0034), the system further comprising a depositing area where the formed food from the pat least one reconstitution food processing unit is dispensed (par. 0034 ref. 503), and the depositing area and the at least one reconstitution food processing unit being moveable with respect to each other (par. 0034) in such a wav that different food shapes and/or patterns from one or different food materials can be formed in the depositing area (par. 0034), the method comprising:
Attaching one of the at least one container to the product inlet to deliver a dehydrated food material into the processing unit (fig. 1 par. 0027-0027),
Retrieving information of the dehydrated food material on the at least one container (par. 0020; selection; par. 0024 liquid vs. powder; par. 0047 storage time; par. 0049 inventory) and a recipe (par. 0019, par. 0020) from a database or a control unit (par. 0019, par. 0020) to adapt process parameters in the processing unit to deliver a hydration level (par. 0027; any hydration level; par. 0031 viscosity) and/or food material structure (par. 0034) and/or texture desired (par. 0027; any texture level; par. 0031; par. 0041) for a food product and processing the dehydrated food material in the at least one reconstitution food processing unit and delivering at least one layer of the food product into the depositing area (par. 0034).
Contractor is silent to the at least one reconstitution food processing unit in the food processing system is an extrusion unit comprising two parallel screws.

Since Contractor teaches an ingredient mixing module, since Contractor recognizes blades (par. 0032) and auger in the mixing chamber (par. 0039) and since substituting one mixing method with that of another would accomplish the same hydration of the dry ingredient without affecting the system as taught by Contractor (par. 0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one method of mixing ingredients such as with blades as taught by Contractor (par. 0032) with that of another as taught by Guibert, including an extrusion unit comprising screws thus providing the same desired mixing at controlled speeds (par. 0033) and allowing reconstitution and/or structuration and/or texturization of dehydrated food materials and/or providing the option of mixing without a separate required gas source.
Contractor further teaches at fig. 7 multiple mixing chambers and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one mixing chamber, since the mere scaling up or down of a prior art process capable of being scaled up, or down, if such were the case, would not establish patentability in a claim to an old process so scaled” (see MPEP 2144.04 IV (A)) thereby allowing additional food textures and/or types to be achieved for depositing in the depositing area as taught by Contractor.
More specifically with respect to the claimed “at least one reconstitution food processing unit” and in the instant case with respect to more than one, i.e. two.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach two extrusion units comprising two parallel screws as taught by Guibert (fig. 5), thus providing the advantage of exploiting a full capacity due to multiple reconstitution food processing units as further taught by Guibert (col. 7 lines 35-45)
A step of changing the at least one container to a different one in order to dispense a further layer of the food product or of a different food material, this step being repeated one or a plurality of successive times (par. 0023; refill; par. 0049 future use).
Wherein the at least one layer of the product dispensed can be selectively heated and/or cooked by a cooker (par. 0036).
The food material is a powder (par. 0021).

The at least one reconstitution food processing unit comprises at least one heating area (par. 0036), the method comprising influencing and/or modifying a food material structure at the at least one heating area (par. 0036; heat).
Alternatively, with respect to the processing unit comprising a heating area and as taught by Guibert a heating area specific to a currently unclaimed ingredient combination.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a heating area for its art recognized purpose of attaining optimum temperature since if the temperature is too low the yeast of the dough will remain dormant (col. 6 lines 3-11) and thereby allowing reconstitution and/or structuration and/or texturization of dehydrated food materials.
Though silent to a cooling area is arranged after the at least heating area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a cooling area by providing a die with a cooling jacket as taught by Guibert such as in the instant case when the product is not to be immediately baked but stored for future use and baking (col. 6 lines 12-19)
Independently controlling a processing speed/rate of the at least one reconstitution food processing unit (par. 0032), a product flow rate and/or a liquid flow rate in the at least one reconstitution food processing unit (par. 0019, 0028), and a product temperature (par. 0036) to generate different food material structures and/or textures of a deposited food product (par. 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to pre-heat the liquid introduced through the at least one liquid inlet as taught by Guibert (col. 6 lines 8-11) for its art recognized purpose of attaining optimum temperature since if the temperature is too low the yeast of the dough will remain dormant (col. 6 lines 3-11) and thus allowing reconstitution and/or structuration and/or texturization of dehydrated food materials (any product produced.
The at least one container in the dosing system comprises an identification member (par. 0023, 0024; on-line off-line) with the information on the dehydrated food material delivered to the at least one reconstitution food processing unit (par. 0025, 0030).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the extrusion unit comprises an end segment configured to avoid backflow of the food product as taught by Guibert (col. 5 lines 24-27) since both teach a same forcing of the product through an outlet and providing the unit which pumps the developed product to the oulet, i.e. thereby avoiding backflow due to positively provided pressure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the two parallel screws of the extrusion unit rotate in the same direction as taught by Guibert for its art recognize purpose of providing rotation which both admixes and advances the product by the screw down the chamber for discharge as desired by Contractor and taught by Guibert (col. 5 lines 10-13).

Response to Arguments
	With respect to applicants urging Contractor is silent to teaching the claimed extrusion unit, and thus in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Guibert teaches such and in combination with the primary reference, Contractor discloses the presently claimed invention. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792